Citation Nr: 0423922	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  94-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.

The veteran had hearings before a hearing officer at the RO 
in June 1993, and before the undersigned Veterans Law Judge 
in February 1994.  The Board remanded the case to the RO for 
evidentiary development in June 1996, February 2001, and May 
2002.

The veteran has service-connected disabilities of both knees, 
status post knee replacement surgery, and the RO has awarded 
him a total rating for compensation purposes based on 
individual unemployability.


FINDINGS OF FACT

1.  The RO has fulfilled its duty to assist in obtaining 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran has been diagnosed with PTSD.

3.  Mental health professionals relate the veteran's PTSD to 
stressors during service reported by the veteran.

4.  The veteran did not engage in combat with the enemy.

5.  The stressors reported by the veteran have not been 
corroborated by military records.

6.  The absence of unit information prevents further searches 
for military records to assist in stressor verification.


CONCLUSION OF LAW

The veteran's PTSD is not shown to have been incurred as a 
result of events during service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in June 2002, the RO informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II, 
slip. op. at 10.  In this case, the RO sent the VCAA notice 
in 2002, after the 1994 rating decision denying service 
connection for PTSD.

The Court explained in Pelegrini II that failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini II, slip op. at 
10-11.

In this case, the Board remanded the case in May 2002.  The 
RO provided the required notices in June 2002.  The lack of 
full notice prior to the initial decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for service connection for PTSD.  VA has pursued the 
relevant evidence in several ways and over multiple attempts.  
Nonetheless, VA has not been able to obtain one type of 
evidence essential to the claim: verification of reported 
stressors during service.  As will be explained below, the 
Board finds that there is insufficient evidence to form the 
basis for any further attempts at verification.

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order 
for a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, then, in the absence of 
clear and convincing evidence to the contrary, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran's service separation document, DD Form 214, 
indicates that he served in Vietnam from August 1969 through 
July 1970.  That form shows the veteran's specialty as 
Engineer Equipment Repairman.  His service medical records do 
not show any mental health complaints or treatment.  There is 
no record of mental health treatment for approximately twenty 
years after service.

For about two weeks in July and August 1992, the veteran had 
VA inpatient mental health treatment.  He was admitted 
reporting a history of fleeting suicidal thoughts, without 
plans.  He related a history of abuse of alcohol and other 
substances, reportedly in remission for seven or eight years.  
The treating psychiatrist found that the veteran had a 
depressed mood, with no evidence of hallucinations or 
delusions.  The psychiatrist's diagnosis was dysthymic 
disorder.  The psychiatrist prescribed medication.

After being released from the hospital, the veteran continued 
in VA mental health treatment.  From August 1992 to September 
1993, the veteran lived in a VA domiciliary.  The treatment 
summary included a diagnosis of PTSD.  In September 1992, he 
indicated that he had been in combat in Vietnam.  He 
expressed that others saw him as a "baby killer."  A 
psychiatrist listed diagnoses of dysthymia and PTSD.  A 
treating psychologist indicated that the veteran had a 
history of "combat" stressors and symptoms of PTSD.  In a 
September 1992 psychological evaluation, the veteran reported 
having sleep disturbances, depression, crying bouts, anxiety, 
hyper-responsiveness to sounds, and survivor guilt.  A 
psychologist listed an impression of PTSD.  Also in September 
1992, the veteran requested service connection for his 
psychiatric condition.  In December 1992, the RO asked the 
veteran to provide information about his experiences during 
service.  

On VA examination in January 1993, the veteran wrote that he 
became angry frequently, and that he had crying spells.  He 
stated that he was nervous and did not sleep well.  He 
reported suicidal and homicidal thoughts, and a tendency to 
forget what he was doing midway through a task.  He stated 
that he sometimes felt like he was in Vietnam, and saw a 
mother and child.  He related that he did not remember much 
about his experiences in Vietnam; nonetheless, he stated that 
some of his recollections might make him go to jail.

The veteran indicated that his duties in Vietnam were as a 
mechanic, and that he was on a team that traveled to five 
base camps to make repairs.  He reported that he saw a truck 
blown out from in front of him while he was on a convoy from 
Danang.  He related that he had an ongoing memory or vision 
of a mother and child in a rice paddy.  He reported that he 
awakened frequently at night, sometimes in a sweat.  He 
indicated that he had lost interest in things he had 
previously enjoyed.  He stated that he had crying spells, 
particularly when he remembered his experiences in Vietnam.  
He stated that he was forgetful, and had trouble 
concentrating.  The examiner diagnosed dysthymic disorder, 
and commented that the veteran did not have symptoms that 
fully met the criteria for a diagnosis of PTSD.

In a March 1993 VA psychological evaluation, the veteran 
described an incident in which he was showing another soldier 
how to operate a machine gun.  The veteran reported that he 
shot and killed a woman and child who were standing in a 
nearby rice paddy.  He also reported other traumatic 
experiences, including being under fire, which had occurred 
every night during a two month period.  He indicated that he 
had seen the wounding of other soldiers, and had seen a truck 
explode in front of him while he was on convoy.  A 
psychologist and a psychiatrist concurred that the results of 
the evaluation supported a diagnosis of PTSD.

In June 1993, the veteran had a hearing before a hearing 
officer at the RO.  The veteran related that he had served as 
a mechanic while he was in Vietnam.  He reported having seen 
a truck hit a mine while he was on convoy.  He indicated that 
his psychological problems after service included crying 
spells, sleep problems, memory lapses, suicidal feelings, and 
a recurring vision of a mother and child.

In February 1994, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  He 
indicated that he had been diagnosed with PTSD, and that the 
symptoms had been present since shortly after his service.  
He reported that he had a recurring vision of a woman and a 
child.  He stated that he had nightmares, sleep disturbances, 
crying spells, and suicidal thoughts.

In September 1994, a VA physician wrote that the veteran had 
a confirmed diagnosis of PTSD.

In June 1996, the Board remanded the case for additional 
development, including requesting from the veteran details of 
claimed stressors, and searching for military records 
corroborating the claimed stressors.  In July 1996, the RO 
asked the veteran to provide details about his stressors.  In 
July 1996, the veteran wrote that his Vietnam service had 
been in "Phibai," with the "1st Maintenance Battalion, 
USASV."  He reported that he had shot a woman and a baby 
while working on an M-60.  He reported that he was also on a 
contact team that hit a large mine north of Hue.

On VA examination in August 1996, the veteran reported that 
his main duties in Vietnam had been repairing artillery 
pieces, and that he had moved from base camp to base camp 
doing repair work.  He related an incident during service in 
which he was demonstrating the use of an M-16 rifle, and he 
shot and killed a Vietnamese woman with a baby strapped to 
her back.  He reported that he continued to have intrusive 
memories of the mother and child.  The examiner's diagnosis 
was PTSD.

In December 1996, the RO made a request to the National 
Archives and Records Administration (NARA) for assistance in 
verifying stressors reported by the veteran.  The RO provided 
the locations and unit designation provided by the veteran 
for the incidents of the shooting of the woman and baby, and 
of the contact team hitting the mine.  In December 1996, the 
NARA reported that they were unable to find records of a 1st 
Maintenance Battalion that had served in Southeast Asia in 
the 1950s through 1970s.  The NARA included a list of 
maintenance battalions and companies that had served in 
Vietnam.

Also in December 1996, the RO requested the veteran's service 
personnel file from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  In January 1997, the NPRC 
replied that the requested record was charged out of the file 
and could not be located.  In October 1997, the RO indicated 
that several requests to the NPRC had been unsuccessful in 
obtaining the requested records.

In November 1997, the NPRC informed that the RO that, during 
the 1969 and 1970 period specified, the 1st Maintenance 
Battalion was in Ft. Riley in the United States and in 
Germany, and was not in Vietnam.

In March 1999, the RO again sought from NPRC the veteran's 
personnel file, showing the units to which he had been 
assigned.  In March 2000, the NPRC again responded that the 
record could not be found.  In March 2000, the RO informed 
the veteran that records showed that the 1st Maintenance 
Battalion had not been in Vietnam in 1969 or 1970.  The RO 
invited the veteran to submit any additional information he 
had about the actual unit to which he had been assigned while 
in Vietnam.  In August 2000, the veteran wrote that he did 
not remember the unit he served in while in Vietnam.

In May 2002, the Board again remanded the PTSD claim for 
development.  The Board indicated that the veteran should be 
permitted to submit more information about his claimed 
stressors, and that the RO should obtain the veteran's 
service personnel records and attempt to verify the claimed 
stressors.  The veteran did not provide additional 
information.  The RO made another request to NPRC, but the 
veteran's service personnel records were not found.

The veteran has been diagnosed with PTSD.  Some of the 
records that include a diagnosis of PTSD attribute the PTSD 
to reported stressors during service.  The remaining element 
needed for service connection for PTSD is evidence that the 
claimed stressors occurred.

The veteran served as a mechanic in Vietnam.  He did not 
receive any of the citations or medals that are associated 
with combat service.  The veteran reports being under fire at 
times, and he reports an incident in which he fired on 
civilians.  The events he describes, however, do not 
constitute engaging in combat with the enemy.  The Board 
concludes that the veteran did not engage in combat with the 
enemy.  Therefore, his account of in-service stressors is not 
enough to establish that they occurred.  Corroboration from 
service records is required.

Although multiple attempts have been made to obtain relevant 
records, the veteran's claimed stressors have not been 
corroborated.  Corroboration is particularly challenging 
because the name of the veteran's unit in Vietnam, at the 
time of the claimed stressor incidents, is not known.  
Without the name of the unit, the Board concludes that there 
is no practical way to conduct any additional search for 
corroboration.  If the absence of military records that would 
show or help to show that the reported events occurred, the 
Board denies the appeal for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



